Exhibit 10(iii).29

SAFEWAY INC.

2007 EQUITY AND INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

Safeway Inc., a Delaware corporation (the “Company”), pursuant to its 2007
Equity and Incentive Award Plan (the “Plan”), hereby grants to the holder listed
below (“Participant”), an option to purchase the number of shares of the
Company’s common stock, par value $0.01 per share (“Stock”), set forth below
(the “Shares”) at the price set forth below (the “Option”). This Option is
subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Stock Option Grant Notice (the “Grant Notice”).

 

Participant:    __________________________________________________ Grant Date:
   __________________________________________________ Exercise Price per Share:
   $                                      
                                                              Total Exercise
Price:    $                                      
                                                             
Total Number of Shares Subject to the Option:   
__________________________________________________ Expiration Date:   
__________________________________________________

 

Type of Option:    ¨    Incentive Stock Option            ¨    Non-Qualified
Stock Option Vesting Schedule:    Subject to the terms and conditions of the
Plan, this Grant Notice and the Stock Option Agreement, this Option shall vest
and become exercisable as to:   

 

(i)         % of the Shares on                     , 20    ,

 

(ii)        % of the Shares on                     , 20    ,

 

(iii)      % of the Shares on                     , 20    ,

 

(iv)       % of the Shares on                     , 20    , and

 

(v)        % of the Shares on                     , 20    .

   In no event, however, shall this Option vest and become exercisable for any
additional shares of Stock following Participant’s Termination of Employment,
Termination of Consultancy or Termination of Directorship, as applicable.

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under or
relating to the Plan, this Grant Notice or the Stock Option Agreement.



--------------------------------------------------------------------------------

SAFEWAY INC.:     PARTICIPANT: By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

      Address:   5918 Stoneridge Mall Road     Address:  

 

  Pleasanton, CA 94588-3229      

 

 

Attachments:    Stock Option Agreement (Exhibit A)    Form of Exercise Notice
(Exhibit B)    Safeway Inc. 2007 Equity and Incentive Award Plan (Exhibit C)   
Safeway Inc. 2007 Equity and Incentive Award Plan Prospectus (Exhibit D)

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Safeway Inc., a Delaware
corporation (the “Company”), has granted to Participant an option to purchase
the number of shares of the Company’s common stock, par value $0.01 per share
(“Stock”), specified in the Grant Notice, upon the terms and conditions set
forth in the Safeway Inc. 2007 Equity and Incentive Award Plan (the “Plan”), the
Grant Notice and this Agreement.

ARTICLE I

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Notice or, if not defined therein, the Plan.

“Retirement Date” shall mean the date Participant attains the age of 55.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.

ARTICLE II

GRANT OF OPTION

2.1 Grant of Option. In consideration of Participant’s agreement to remain in
the service or employ of the Company or a Subsidiary and for other good and
valuable consideration, effective as of the “Grant Date” set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Participant an
option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan, the Grant Notice and this Agreement. Unless designated as an Incentive
Stock Option in the Grant Notice, the Option shall be a Non-Qualified Stock
Option.

2.2 Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the exercise price per share of Stock subject to
the Option shall not be less than 100% of the Fair Market Value of a share of
Stock on the Grant Date. Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and Participant owns (within the meaning
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary Corporation or “parent
corporation” of the Company (as defined in Section 424(e) of the Code), the
exercise price per share of Stock subject to the Option shall not be less than
110% of the Fair Market Value of a share of Stock on the Grant Date (or the date
the Option is modified, extended or renewed for purposes of Section 424(h) of
the Code).

 

A-1



--------------------------------------------------------------------------------

2.3 Consideration to the Company; No Employment Rights. In consideration of the
grant of the Option by the Company, Participant agrees to render faithful and
efficient services to the Company or any Subsidiary. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

ARTICLE III

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2 and 3.3, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Employment, Termination of Directorship or
Termination of Consultancy, as applicable, shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of six years following the Grant Date;

(b) If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary Corporation or any “parent corporation”
of the Company (as defined in Section 424(e) of the Code), the expiration of
five years from the Grant Date;

(c) The expiration of three months following the date of Participant’s
Termination of Employment, Termination of Directorship or Termination of
Consultancy, as applicable, unless such termination occurs on or after the
Retirement Date or by reason of Participant’s death, Participant’s “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code) or
Participant’s engagement in willful misconduct that injures the Company or any
of its Subsidiaries;

(d) The expiration of 12 months following the date of Participant’s Termination
of Employment, Termination of Directorship or Termination of Consultancy, as
applicable, on or after the Retirement Date or by reason of Participant’s death
or Participant’s “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code);

 

A-2



--------------------------------------------------------------------------------

(e) The date of Participant’s Termination of Employment, Termination of
Directorship or Termination of Consultancy by the Company or any Parent or
Subsidiary by reason of Participant’s engagement in willful misconduct that
injures the Company or any of its Subsidiaries; or

Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s Termination of Employment, other than by reason
of death or Participant’s “permanent and total disability” (within the meaning
of Section 22(e)(3) of the Code), will be taxed as a Non-Qualified Stock Option.

3.4 Acceleration of Exercisability. Immediately prior to the occurrence of a
Change in Control, the Option shall vest and become exercisable as to all shares
of Stock covered thereby, notwithstanding that the Option may not yet have
become fully vested and exercisable under Section 3.1(a).

3.5 Special Tax Consequences. Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by Participant in any
calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.

ARTICLE IV

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof. After the death of Participant, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than 100 shares (or, if less, the maximum number of shares for which
the Option is vested and exercisable at such time) and shall be for whole shares
only.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company or the Secretary’s
office of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.3:

(a) An Exercise Notice in writing signed by Participant or any other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Administrator. Such notice shall be substantially in
the form attached as Exhibit B to the Grant Notice (or such other form as is
prescribed by the Administrator);

 

A-3



--------------------------------------------------------------------------------

(b) The receipt by the Company of full payment for the shares with respect to
which the Option or portion thereof is exercised, including payment of any
applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

(c) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations. The Administrator may, in its discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer orders to transfer agents and registrars; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) to the extent permitted under applicable laws, delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price; provided, that payment
of such proceeds is then made to the Company upon settlement of such sale;

(d) with the consent of the Administrator, through the delivery of shares of
Stock which have been owned by Participant for at least six months, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
exercise equal to the aggregate exercise price of the Option or exercised
portion thereof; or

(e) any combination of the foregoing.

4.5 Conditions to Issuance of Shares. The shares of Stock deliverable upon the
exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company. Such shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any shares of Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any federal, state or foreign law or under rulings or regulations
promulgated by the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in its discretion, deem
necessary or advisable;

 

A-4



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any federal, state or
foreign governmental agency which the Administrator shall, in its discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4;

(e) Unless a Registration Statement under the Securities Act is in effect with
respect to the shares of Stock to be issued, the receipt of a written
representation of Participant that the shares of Stock are being acquired by
Participant for investment and with no present intention of selling or
transferring them and that Participant will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws; and

(f) The lapse of such reasonable period of time following the exercise of the
Option and the satisfaction of all other conditions to issuance as the
Administrator may from time to time establish for reasons of administrative
convenience.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
such shares shall have been issued by the Company to such holder (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment will be made for a dividend or
other right for which the record date is prior to the date the shares are
issued, except as provided in Section 11.3 of the Plan.

ARTICLE V

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to (a) interpret the
Plan and this Agreement, (b) adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules and (c) amend this Agreement, subject
to Section 5.9. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be binding, conclusive and final
upon Participant, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option. In its discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Administrator under the Plan
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the discretion of the Administrator.

 

  5.2 Option Not Transferable.

(a) Subject to Section 5.2(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution. Neither the Option nor any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of Participant
or Participant’s successors in interest or shall be subject to sale or other
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such sale or other disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted sale or other disposition thereof shall be null and void and
of no effect, except to the extent that such sale or other disposition is
permitted by the preceding sentence.

 

A-5



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision in this Agreement, with the consent of
the Administrator and to the extent the Option is not intended to qualify as an
Incentive Stock Option, the Option may be transferred to one or more Permitted
Transferees, subject to the terms and conditions set forth in Section 11.1(b) of
the Plan.

(c) Unless transferred to a Permitted Transferee in accordance with
Section 5.2(b), during the lifetime of Participant, only Participant may
exercise the Option or any portion thereof. Subject to such conditions and
procedures as the Administrator may require, a Permitted Transferee may exercise
the Option or any portion thereof during Participant’s lifetime. After the death
of Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 3.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

  5.3 Restrictive Legends and Stop-Transfer Orders.

(a) The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
any applicable federal, state or foreign securities laws.

(b) Participant agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

(c) The Company shall not be required: (i) to transfer on its books any shares
of Stock that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such shares of Stock
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.

5.4 Shares to Be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.

5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice or at the last known address for Participant contained in the
Company’s records. By a notice given pursuant to this Section 5.5, either party
may thereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise
Participant’s Option pursuant to Section 4.1 by written notice under this
Section 5.5. Any notice shall be deemed duly given when sent via email or
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

A-6



--------------------------------------------------------------------------------

5.7 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to the conflicts of laws principles thereof. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

5.8 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all applicable federal, state
and foreign securities laws (including the Securities Act and the Exchange Act)
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission or any other governmental regulatory body.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

5.9 Amendments. This Agreement may not be modified, amended or terminated,
except by an instrument in writing, signed by a duly authorized representative
of the Company and, to the extent any such modification, amendment or
termination may adversely affect the rights of Participant or such other person
as may be permitted to exercise the Option pursuant to Section 4.1, by
Participant or such other person, except as otherwise provided under the terms
of the Plan.

5.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.2, this Agreement shall
be binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.

5.11 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date or (b) within one year after the transfer of such shares to
Participant. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

5.12 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.13 Entire Agreement. The Plan, the Grant Notice (including all Exhibits
thereto) and this Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

TO STOCK OPTION GRANT NOTICE

FORM OF EXERCISE NOTICE

Effective as of today,                          , 20    , the undersigned
(“Participant”) hereby elects to exercise Participant’s option to purchase the
number of shares of common stock specified below (the “Shares”) of Safeway Inc.,
a Delaware corporation (the “Company”), under and pursuant to the Safeway Inc.
2007 Equity and Incentive Award Plan (the “Plan”), the Stock Option Grant Notice
dated as of                     , 20     and the Stock Option Agreement attached
thereto (the “Option Agreement”). Capitalized terms used herein without
definition shall have the meanings given in the Plan and, if not defined in the
Plan, the Option Agreement.

 

Grant Date:    __________________________________________
Number of Shares as to which Option is Exercised:   
__________________________________________ Exercise Price per Share:   
$                     Total Exercise Price:    $                     Certificate
to be issued in name of:    __________________________________________ Payment
delivered herewith:   

$                     (Representing the full exercise price for the Shares, as
well as any applicable withholding tax)

Form of Payment:                                                          

                                                    (Please specify)

 

Type of Option:    ¨    Incentive Stock Option            ¨    Non-Qualified
Stock Option

Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan and the Option Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

 

ACCEPTED BY:

SAFEWAY INC.

      SUBMITTED BY: By:  

 

      By:  

 

Print Name:  

 

      Print Name:  

 

Title:  

 

                Address:  

 

         

 



--------------------------------------------------------------------------------

EXHIBIT C

TO STOCK OPTION GRANT NOTICE

SAFEWAY INC. 2007 EQUITY AND INCENTIVE AWARD PLAN



--------------------------------------------------------------------------------

EXHIBIT D

TO STOCK OPTION GRANT NOTICE

SAFEWAY INC. 2007 EQUITY AND INCENTIVE AWARD PLAN PROSPECTUS